Citation Nr: 0835988	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  05-00 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for a psychiatric 
disability, other than PTSD. 

3.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran had active duty from December 1964 to October 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

The issues of entitlement to service connection for PTSD and 
sleep disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against a finding that a 
psychiatric disability, other than PTSD, is related to 
service.  


CONCLUSION OF LAW

A psychiatric disability, other than PTSD, was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in June 2003, October 2003, and 
January 2005, the RO satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  Specifically, the RO notified the veteran 
of: information and evidence necessary to substantiate the 
claim; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  In light of the Board's denial of the 
veteran's claim, no disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the appellant under the holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.   The duties to notify and assist 
have been met.

Analysis

The veteran essentially contends that he has a psychiatric 
disability, other than PTSD, related to service. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Since service discharge, the veteran has been seen for 
various psychiatric disabilities.  The record is replete for 
treatment for depression, and also shows that the veteran has 
been seen for a nervous disorder. 

However, service treatment records are silent for any 
complaints or findings of a psychiatric disorder.  In fact, 
the examination report at service discharge noted a normal 
psychiatric evaluation.  

Based on review of the evidence, the Board finds that service 
connection for a psychiatric disability other than PTSD is 
not warranted.  While the veteran has current diagnoses of a 
psychiatric disability, there is no competent medical 
evidence that a current disability is related to service.  
The first indication of such a disability in the record was 
not until about 2002, which is 34 years after service 
discharge.  In view of the lengthy period without treatment, 
there is no evidence of continuity of symptomatology and this 
weighs against the claim.  Furthermore, there is no nexus 
between a current disability and service.  

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's service connection claim because 
there is no evidence of pertinent disability in service or 
for over three decades following service.  Thus, while there 
is current evidence of a psychiatric disability, there is no 
true indication that it is associated with service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in 
view of the absence of complaints of a psychiatric disability 
in service and the lack of diagnosis of the claimed 
disability until many years post-service, any opinion 
relating pertinent disability to service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102.  The duty to assist is not invoked, even 
under Charles, where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  38 
U.S.C.A. 5103A(a)(2).      

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran and the various lay 
people who submitted statements on his behalf.  See Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran and his family 
are competent to attest to their observations of his 
disability.  Layno; 38 C.F.R. § 3.159(a)(2).  However, as lay 
people, they are not competent to diagnose any medical 
disability or render an opinion as to the cause or etiology 
of any current disability (i.e. that he has a psychiatric 
disability related to service) because they do not have the 
requisite medical expertise.  See, e.g., See Routen v. Brown, 
10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disability, other than 
PTSD, is denied. 


REMAND

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
discussed the steps to be taken in determining whether a VA 
examination is necessary prior to final adjudication of a 
claim.  In disability compensation claims, the Secretary must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002), 38 C.F.R. § 3.159(c)(4)(i) (2008).  
The Court in McLendon observed that the third prong, which 
requires that the evidence of record "indicates" that the 
claimed disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83.

As to the claim for PTSD, the veteran asserts that his in-
service stressors include seeing body bags on the runway, 
seeing helicopters bringing the wounded for treatment, being 
shot at when going to town on highway 1, killing a cobra 
snake, hearing his name being read on the radio by Hanoi 
Hanna who said that the North Vietnamese Army would kill 
them, being spit at when returning to the states, and seing a 
Pam Am plane get destroyed at the end of a runway.  He 
asserts that his stressors took place from August 1966 to 
July 1967 in Phu Cat Air Base, Danang, and Que Nhon, Vietnam 
while attached to the 819th Red Horse.  An April 2003 email 
from a purported fellow service member indicated that he 
recalled seeing body bags as well.  The veteran has indicated 
that he cannot provide further details as to his stressors; 
and there has been no attempt to verify the veteran's 
stressors.  Service personnel records show that he was 
attached to the 819th CES (Civil Engineering Squadron).  
Medical records show diagnoses of PTSD and the veteran's 
family submitted statements noting the change in his behavior 
since service.  On remand, the AMC should attempt to verify 
the veteran's stressors and if any of them are deemed 
confirmed, he should be afforded a PTSD examination.   

As to the claim for a sleep disorder, service treatment 
records show that in May 1967, the veteran could not sleep at 
night and an impression of anxiety tension state was noted.  
On the Report of Medical History at service discharge, the 
veteran indicated yes to the inquiry have you ever had or 
have you now frequent trouble sleeping.  Post-service 
treatment records show that the veteran indicated having 
sleep disturbance.  On remand, the veteran should be afforded 
an examination to determine if he has a sleeping disorder 
related to service.  

Accordingly, the case is REMANDED for the following action:

1.	The AMC should prepare a letter asking 
the U.S. Army and Joint Services 
Records Research Center (JSRRC) to 
provide any available information that 
might corroborate the veteran's alleged 
in-service stressor(s).  Provide JSRRC 
with a description of the alleged 
stressors identified by the veteran 
cited herein, to include the 
accompanying buddy email.  Provide 
JSRRC with copies of any personnel 
records showing service dates, duties, 
and units of assignment.

2.	Following the above, the AMC must make 
a specific determination, based upon 
the complete record, with respect to 
whether the veteran was exposed to a 
stressor(s) in service, and if so, what 
was the nature of the specific 
stressor(s).  If the AMC determines 
that the record establishes the 
existence of a stressor(s), the AMC 
must specify what stressor(s) in 
service it has determined is 
established by the record.  In reaching 
this determination, the AMC should 
address any credibility questions 
raised by the record.

3.	If the AMC determines that the record 
establishes the existence of a 
stressor(s), then the AMC should 
schedule the veteran for a VA 
psychiatric examination to determine 
whether he meets the diagnostic 
criteria for PTSD based on the verified 
stressor(s).  The AMC must specify for 
the examiner what, if any, stressor(s) 
that it has determined are established 
by the record and the examiner must be 
instructed that only those events may 
be considered for the purpose of 
determining whether the veteran was 
exposed to a stressor in service.  The 
examination report should reflect 
review of pertinent material in the 
claims folder.

If a diagnosis of PTSD is made, the 
examiner should specify (1) whether 
each alleged stressor found to be 
established by the record by the AMC 
was sufficient to produce PTSD; (2) 
whether the remaining diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied; and (3) 
whether there is a link between the 
current symptomatology and one or more 
of the in-service stressors found to be 
established by the record by the AMC 
and found to be sufficient to produce 
PTSD by the examiner.  The examination 
report should include the complete 
rationale for all opinions expressed.  
All necessary special studies or tests, 
to include psychological testing and 
evaluation, such as the Minnesota 
Multiphasic Personality Inventory, and 
the Mississippi Scale for Combat-
Related PTSD, should be accomplished.  
The entire claims folder and a copy of 
this REMAND must be made available to 
the examiner prior to the examination.

4.	The AMC should schedule the veteran for 
an examination for the purpose of 
ascertaining the etiology of any 
current sleep disorder.  The claims 
folder should be made available to and 
reviewed by the examiner, and the 
examination report should reflect that 
the claims folder was reviewed.  

The examiner should offer an opinion as 
to whether there is a 50 percent 
probability or greater that the veteran 
has a current sleep disorder related to 
service, to include the in-service 
notation cited above.  The rationale 
for all opinions must be provided.  If 
the examiner is unable to make a 
determination without resort to 
speculation, the report should so 
state. 

5.	Then, the RO should readjudicate the 
claims on appeal.  If the decision 
remains adverse to the veteran, provide 
him and his representative with a 
supplemental statement of the case.  
Allow the appropriate period for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


